Citation Nr: 0329189	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder, to include carpal tunnel syndrome.  

2.  Entitlement to service connection for exercise-induced 
bronchospasm.  

3.  Entitlement to an initial compensable evaluation for 
status post right inguinal herniorrhaphy with residuals and 
history of groin strain.  


ATTORNEY FOR THE BOARD

M.Cooper, Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to 
September 2000.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO). 

The veteran initiated an appeal as to the issue of an initial 
rating in excess of 10 percent for a right epididymal cyst, 
by filing a notice of disagreement to this issue in February 
2002.  However, the veteran's substantive appeal received in 
July 2002, did not include this issue.  Accordingly, the 
Board does not have jurisdiction of such issue.  Roy v. 
Brown, 5 Vet. App. 554 (1993).  

In a statement received by the Board in October 2002, the 
veteran raised the issue of entitlement to service connection 
for hypertension.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.


REMAND

In October 2003, the veteran submitted additional medical 
evidence and statements in support of his claim since the 
case was forwarded to the Board, without a waiver of RO 
consideration.  This evidence has not been considered by the 
RO as is required by current law.  38 U.S.C.A. § 7104(a) 
(West 2002); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 
1-2003 (2003).  As a result, this remand follows.  

In addition, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2003).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  
On Remand, the RO must assure compliance with the provisions 
of the VCAA.  

The veteran's service medical records indicate left wrist 
pain in 1993, and bilateral carpal tunnel syndrome was noted 
by history in March 2000.  Subsequent to service, a VA 
examination reported a history of carpal tunnel syndrome 
beginning in 1990.  The veteran complained of pain along the 
radial sides of his wrist, bilaterally, which is aggravated 
by his work as a keyboard computer analyst.  On examination, 
there was no Phalen's sign or Tinel's sign elicited.  There 
was no carpal tunnel tenderness elicited, and full range of 
motion of the wrist.  There was good grip and hand strength, 
bilaterally. 

A private medical record dated in August 2001, reveals a 
diagnosis of bilateral carpal tunnel syndrome with symptoms 
40 percent of the time.  An magnetic resonance imaging scan 
conducted in September 2003, found tiny cystic areas within 
the carpal bones, bilaterally, and osteoarthritis in the left 
wrist.

Under the VCAA, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorders and service 
based on all possible evidence.  See 38 U.S.C.A. § 5103(A).  
Although the veteran was afforded a VA examination in 
conjunction with his claim of entitlement to service 
connection for a bilateral wrist disorder, to include carpal 
tunnel syndrome, due to the varying findings with regard to 
the veteran's wrists, the Board finds that another VA 
examination is necessary to make a decision on this claim.  
Id.  

Moreover, VA is required to provide notice to claimants of 
what evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  The RO attempted to 
provide this notice in letters dated in April 2002 and 
October 2002.  This notice was provided in accordance with 
the provisions of 38 C.F.R. § 3.159(b)(1) and improperly 
limited the veteran's time for response.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) was misleading and 
detrimental to claimants whose claims were denied short of 
the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development and to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any right and left wrist 
disorder, to include carpal tunnel 
syndrome found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Following a review of the service and 
postservice medical records, the examiner 
should state whether it is as least as 
likely as not that any diagnosed wrist 
disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the veteran's claims 
should be readjudicated in light of all 
the evidence, including that obtained 
since the supplemental statement of the 
case.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



